Citation Nr: 0335955	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals, fracture, distal tibia and fibula, right leg.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The RO granted service connection for residuals of a fracture 
of the distal tibia and fibula of the right leg in an October 
1982 rating decision and assigned a 10 percent evaluation.  
In a May 1987 rating decision, the evaluation was reduced to 
zero percent based on clinical evidence of improvement.  In a 
subsequent decision dated in February 2002, the RO increased 
the evaluation from noncompensable to a 30 percent rating, 
which was confirmed in the July 2002 rating action that 
serves as the basis for this appeal.  

The Board notes that the veteran continues to complain of 
constant pain in the right leg which inhibits his ability to 
walk most of the time.  

VA outpatient records dated from June 1999 to April 2002 are 
associated with the claims folder, but they are silent for 
any treatment related to the veteran's service-connected 
disability.  In July 2002, the veteran underwent a VA 
examination that included examination of the right leg and 
ankle.  The Board notes, however, that the examination is 
inadequate for rating purposes in light of the veteran's 
current complaints.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b).  In addition, the provisions define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  The revised duty to assist 
requires VA to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).  

Because of the change in the law brought about by the VCAA, 
and in view of the foregoing, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the provisions of the VCAA, 
inform him of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for his service-connected residuals of a 
fracture of the right tibia and fibula 
since 2002.  After securing the necessary 
releases, the RO should obtain these 
records and associate them with the 
claims folder.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the extent and severity of the service-
connected right leg disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Any studies and/or tests 
that need to be accomplished in order to 
render a complete opinion should be 
conducted.  The examiner should describe 
any limitation of motion associated with 
the fracture residuals.  In doing so, the 
examiner should consider whether there is 
any pain and functional loss due to such 
pain.  Finally, the examiner should state 
whether there is an evidence of nonunion 
with loose motion of the right ankle such 
that a brace might be required for 
support.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




